DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed November 4, 2022 is acknowledged.

Response to Amendment
Claims 1-21 have been canceled.  Claims 22-42 are pending and are provided to be examined upon their merits.

Election/Restrictions
Applicant was provided with a restriction requirement.  Applicant has canceled the claims and added new claims.  Therefore, the prior restriction requirement is now withdrawn as moot, and the new claims are examined.

Specification
The use of the term Bitcoin, Litecoin, Ethereum, which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 33 is objected to because of the following informalities: use of abbreviations such as UTXO should first indicate what it stands for (e.g. Unspent Transaction Output (UTXO)).  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 22-42 are directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 25 as the claim that represents the claimed invention for analysis and is similar to system Claim 22 and product Claim 35.  Claim 25 recites the limitations of:
A method comprising:                        
generating and providing, via a user device of a user, a user interface comprising an option to select and convert a plurality of cryptocurrencies associated with different blockchain protocols to a blockchain token different from the plurality of cryptocurrencies;                     

in response to a user action via the user interface that indicates a user selection of the plurality of cryptocurrencies, receiving, from the user device, a request to convert the plurality of cryptocurrencies to the blockchain token, wherein each of the plurality of cryptocurrencies is associated with a blockchain address, each of the blockchain addresses being controlled by a particular private key; and 
in response to receiving the request to convert the plurality of cryptocurrencies, performing the following operations without any further user input of the user after the user action:                        
generating a plurality of unsigned blockchain transactions respectively indicating transfers of the plurality of cryptocurrencies to one or more intermediary blockchain addresses;                     
accessing the private keys that each correspond to a different blockchain protocol;                     
signing each unsigned blockchain transaction with a corresponding private key of the private keys controlling the blockchain addresses;                     
broadcasting the signed blockchain transactions to one or more blockchains;                     
generating a plurality of conversion requests, the plurality of conversion requests comprising first and second conversion requests to respectively convert first and second cryptocurrencies to the blockchain token; and 
in response to detecting respective completion of the signed blockchain transactions on the one or more blockchains, executing the plurality of conversion requests.
 
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. signing transactions, which is mitigating risk) and commercial interactions (e.g. receiving request to convert cryptocurrencies).   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 22 and 35 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: computing system, processor, memory, user device (Claim 22); user device (Claim 25);  computer-readable media, processor, user device (Claim 35).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 22, 25, and 35 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and broadcasting (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 22, 25, and 35 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 23, 24, 26-34, and 36-42 further define the abstract idea that is present in their respective independent claims 22, 25, and 35 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The dependent claims themselves are abstract and/or just further limit abstract elements.  Therefore, the claims 23, 24, 26-34, and 36-42 are directed to an abstract idea.  Thus, the claims 22-42 are not patent-eligible.

		
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 has “unexpired authorization is determined based on a user log-in credential for the user device” where no teaching of unexpired authorization determined based on a user log-in credential can be found in the written description.
From Applicant’s disclosure, para. [0075] and access based on log-in credential…
“S230 can be performed in response to explicit user authorization to access the private key information (example shown in FIGURE 10D), or be performed without explicit user access authorization (e.g., wherein access can be pregranted for a predetermined period of time, implicitly granted by user login or user access, automatically granted by confirming concurrent user login to the client and the conversion system, not required, etc.). User access authorization can include: the single action from S600, a secondary authentication (e.g., 2FA, user selection of a "sign" or "convert" indicator, etc.), a signed authorization message signed by the private key, and/or any other suitable authorization.” [0075]
Therefore the above does not teach unexpired authorization based on a user log-in credential.  Claim 37 has a similar problem.  For examination purposes, this is interpreted as access is granted by login.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 contains the trademark/trade name “Bitcoin,” Litecoin,” and “Ethereum.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe cryptocurrencies and, accordingly, the identification/description is indefinite.

	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27, 30-36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2019/0340586 to Sheng et al. in view of Patent No. US 11522700 to Auerbach et al.
Regarding claims 22, 25 and 35
(claim 22) A method comprising:                        
generating and providing, via a user device of a user, a user interface comprising an option to select and convert a plurality of cryptocurrencies associated with different blockchain protocols to a blockchain token different from the plurality of cryptocurrencies;                     

Sheng et al. teaches:

Fig. 3 and interface (therefore generating and providing)…


    PNG
    media_image1.png
    220
    490
    media_image1.png
    Greyscale



A client interface for conversion of cryptocurrency…
“FIG. 2 is a flow diagram of a computerized method 200 of conducting cross-blockchain currency transactions, using the system 100 of FIG. 1. The client interface module 106a of server computing device 106 establishes a connection with one or more of the client computing devices 102a-102n to initiate a conversion transaction from a first currency (e.g., Cryptocurrency A) to a second currency (e.g., Cryptocurrency B). The client interface module 106a receives (202) a request for a conversion of an amount of the first currency, which is listed for trading on at least one of a plurality of cryptocurrency exchanges, to an amount of the second currency listed for trading on at least one of the plurality of cryptocurrency exchanges. For example, a user at client device 102a can launch a native application (or ‘app’) installed on the device, which establishes a network connection (e.g., TCP, HTTP, HTTPS) with the server computing device 106. The app can present a user interface on the client device 102a that enables the user to set up a proposed currency exchange transaction for submission to the server computing device 106.” [0032]

Where the interface supports a plurality of wallets and cryptocurrencies, where user can select (option to select) for different blockchain tokens (BTC and ETH)…
“FIG. 3 is a diagram of an exemplary screenshot of a user interface 300 on the client computing device. As shown in FIG. 3, the user interface provides a first drop-down 302 box in which the user can select the currency to be withdrawn from his electronic wallet (in this case, BTC) and a second drop-down box 304 in which the user can select the currency to be received into his electronic wallet in exchange (in this case, ETH). For example, the user can maintain one electronic wallet (or multiple electronic wallets) that store information associated with transactions on different blockchains that are associated with the user's cryptocurrency balances. Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet. The wallet can be stored locally (e.g., on a client device) or in a centralized location (e.g., on a remote server, cloud infrastructure, wallet provider, etc.). A wallet can also be backed up to ensure security of the wallet, typically via an encrypted file that contains all of the private keys.” [0033]

in response to a user action via the user interface that indicates a user selection of the plurality of cryptocurrencies, receiving, from the user device, a request to convert the plurality of cryptocurrencies to the blockchain token, wherein each of the plurality of cryptocurrencies is associated with a blockchain address, each of the blockchain addresses being controlled by a particular private key; and 

Fig. 3 teaches receiving a request to convert via client interface.

See Blockchain Address and Private Key below.

in response to receiving the request to convert the plurality of cryptocurrencies, performing the following operations without any further user input of the user after the user action:                        

generating a plurality of unsigned blockchain transactions respectively indicating transfers of the plurality of cryptocurrencies to one or more intermediary blockchain addresses;                     

Computing device executes software to generate payment instruction (transactions), which includes wallet address…
“In one example, to withdraw funds from an electronic wallet, a computing device that executes the electronic wallet software generates a payment instruction that indicates certain information, such as: currency type, currency amount, and address of the electronic wallet to which the currency will be sent. The computing device then digitally signs the payment instruction using the private key stored in the electronic wallet—which demonstrates ownership of the currency in the electronic wallet. The computing device transmits the signed payment instruction to any of the other computing devices (i.e., a validator node) that comprise the network (e.g., in a single blockchain or across blockchains). The other computing device verifies the signed payment instruction both technically and substantively. For example, each computing device analyzes the technical attributes of the payment instruction (e.g., format, message size, version numbering, and the like) to ensure that the payment instruction complies with the technical requirements of the corresponding blockchain. The other computing device also analyzes the substantive attributes of the payment instruction (e.g., is the destination address valid?, does the wallet have enough currency to make the payment?, has the currency already been spent?) to ensure that the payment instruction can be processed by the blockchain.” [0034]

Where trades are on-chain…
“It should be appreciated that there are both software and hardware wallets, and cryptocurrency exchanges typically link the user's wallet to their centrally managed wallet(s). When trading cryptocurrencies between users on an exchange, the trades are written in the exchange's private ledger (i.e., an off-chain transaction). Off-chain transactions are typically used by most exchanges; however, this exposes the exchanges to significant security risks (e.g., if the exchanges are hacked or otherwise compromised, it can result in the loss or theft of users' asset balances). Only when a user wants to transfer new cryptocurrency into the exchange, or when the user wants to take cryptocurrency out of the exchange, is the transaction is written onto the public blockchain (i.e., an on-chain transaction). In some instances, the use of an electronic wallet carries the risk of loss as the private keys can be copied and used without the wallet owner's consent. The systems and methods described herein beneficially conduct on-chain cryptocurrency trades across blockchains to avoid the potential security risks outlined above.” [0036]



See Blockchain Address and Private Key below.

accessing the private keys that each correspond to a different blockchain protocol;                     

Using (accessing) private key stored in wallet…
“In one example, to withdraw funds from an electronic wallet, a computing device that executes the electronic wallet software generates a payment instruction that indicates certain information, such as: currency type, currency amount, and address of the electronic wallet to which the currency will be sent. The computing device then digitally signs the payment instruction using the private key stored in the electronic wallet—which demonstrates ownership of the currency in the electronic wallet. The computing device transmits the signed payment instruction to any of the other computing devices (i.e., a validator node) that comprise the network (e.g., in a single blockchain or across blockchains). The other computing device verifies the signed payment instruction both technically and substantively. For example, each computing device analyzes the technical attributes of the payment instruction (e.g., format, message size, version numbering, and the like) to ensure that the payment instruction complies with the technical requirements of the corresponding blockchain. The other computing device also analyzes the substantive attributes of the payment instruction (e.g., is the destination address valid?, does the wallet have enough currency to make the payment?, has the currency already been spent?) to ensure that the payment instruction can be processed by the blockchain.” [0034]

Where there are multiple wallets (therefore multiple private keys) associated with different blockchains…
“FIG. 3 is a diagram of an exemplary screenshot of a user interface 300 on the client computing device. As shown in FIG. 3, the user interface provides a first drop-down 302 box in which the user can select the currency to be withdrawn from his electronic wallet (in this case, BTC) and a second drop-down box 304 in which the user can select the currency to be received into his electronic wallet in exchange (in this case, ETH). For example, the user can maintain one electronic wallet (or multiple electronic wallets) that store information associated with transactions on different blockchains that are associated with the user's cryptocurrency balances. Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet. The wallet can be stored locally (e.g., on a client device) or in a centralized location (e.g., on a remote server, cloud infrastructure, wallet provider, etc.). A wallet can also be backed up to ensure security of the wallet, typically via an encrypted file that contains all of the private keys.” [0033]

See Blockchain Address and Private Key below.

signing each unsigned blockchain transaction with a corresponding private key of the private keys controlling the blockchain addresses;                     

	Digitally signs the payment instruction (transaction) using the private key…
“In one example, to withdraw funds from an electronic wallet, a computing device that executes the electronic wallet software generates a payment instruction that indicates certain information, such as: currency type, currency amount, and address of the electronic wallet to which the currency will be sent. The computing device then digitally signs the payment instruction using the private key stored in the electronic wallet—which demonstrates ownership of the currency in the electronic wallet. The computing device transmits the signed payment instruction to any of the other computing devices (i.e., a validator node) that comprise the network (e.g., in a single blockchain or across blockchains). The other computing device verifies the signed payment instruction both technically and substantively. For example, each computing device analyzes the technical attributes of the payment instruction (e.g., format, message size, version numbering, and the like) to ensure that the payment instruction complies with the technical requirements of the corresponding blockchain. The other computing device also analyzes the substantive attributes of the payment instruction (e.g., is the destination address valid?, does the wallet have enough currency to make the payment?, has the currency already been spent?) to ensure that the payment instruction can be processed by the blockchain.” [0034]

broadcasting the signed blockchain transactions to one or more blockchains;                     

Transmits (broadcasting) the signed payment (transaction) to single or across blockchains…
“In one example, to withdraw funds from an electronic wallet, a computing device that executes the electronic wallet software generates a payment instruction that indicates certain information, such as: currency type, currency amount, and address of the electronic wallet to which the currency will be sent. The computing device then digitally signs the payment instruction using the private key stored in the electronic wallet—which demonstrates ownership of the currency in the electronic wallet. The computing device transmits the signed payment instruction to any of the other computing devices (i.e., a validator node) that comprise the network (e.g., in a single blockchain or across blockchains). The other computing device verifies the signed payment instruction both technically and substantively. For example, each computing device analyzes the technical attributes of the payment instruction (e.g., format, message size, version numbering, and the like) to ensure that the payment instruction complies with the technical requirements of the corresponding blockchain. The other computing device also analyzes the substantive attributes of the payment instruction (e.g., is the destination address valid?, does the wallet have enough currency to make the payment?, has the currency already been spent?) to ensure that the payment instruction can be processed by the blockchain.” [0034]

generating a plurality of conversion requests, the plurality of conversion requests comprising first and second conversion requests to respectively convert first and second cryptocurrencies to the blockchain token; and 

Example of executes logic (generating) conversion between currencies…
“In order to determine the amount of the second currency to be received in the transaction, the server computing device 106 executes trading logic 110b stored in database 110 and uses trading data 110a also stored in database 110 to determine (204) one or more sequences of currency transactions executable between two or more of the plurality of cryptocurrency exchanges that achieve the conversion from the amount of the first currency to the amount of the second currency. In some embodiments, the one or more sequences of currency transactions can comprise one or more transactions that convert between cryptocurrencies operating on different blockchains (e.g., BTC.fwdarw.ETH).” [0038]

in response to detecting respective completion of the signed blockchain transactions on the one or more blockchains, executing the plurality of conversion requests.

That achieve conversion (therefore executing) the conversion requests…
“In order to determine the amount of the second currency to be received in the transaction, the server computing device 106 executes trading logic 110b stored in database 110 and uses trading data 110a also stored in database 110 to determine (204) one or more sequences of currency transactions executable between two or more of the plurality of cryptocurrency exchanges that achieve the conversion from the amount of the first currency to the amount of the second currency. In some embodiments, the one or more sequences of currency transactions can comprise one or more transactions that convert between cryptocurrencies operating on different blockchains (e.g., BTC.fwdarw.ETH).” [0038]

Blockchain Address and Private Key
Sheng et al. teaches various cryptocurrencies, address of wallet, and private key.  They also teach on-chain trading across blockchains.  They do not teach cryptocurrency associated with blockchain address and address controlled by a particular private key.

Auerbach et al. teaches:
Public address associated with a blockchain of an underlying digital asset (cryptocurrency), and a private key associated with the public address that is associated with a blockchain.
“In embodiments, the first user information further includes a first user public address associated with the blockchain of the underlying digital asset. In embodiments the first user public address corresponds to a first user private key that is mathematically related to the first user public address. In embodiments, the second user information further includes a second user public address associated with the blockchain of the underlying digital asset. In embodiments the second user public address corresponds to a second user private key that is mathematically related to the second user public address.” (col. 6, lines 65-67 to col. 7, lines 1-8)

Where digital assets are crypto currency…
“The present invention relates to a method, system, and program product for depositing, holding and/or distributing collateral in the form of a stable value token for a security token, the tokens being on the same underlying blockchain. Furthermore, the present invention relates to methods, systems, and program products for lending digital assets, such as crypto currency and other related products.” (Abstract)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Sheng et al. the ability to use different blockchain address with their respective private keys as taught by Auerbach et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Auerbach who teaches blockchains associated with an underlying asset have a private key related to the public address.  Sheng benefits as they user multiple cryptocurrencies that each have their own respective blockchain, and this allows for performing conversion between the different cryptocurrencies.  

Regarding claims 23, 26 and 36
(claim 26) The method of claim 25, wherein accessing the private keys comprises determining that a user session on the user device corresponds to an unexpired authorization.

Sheng et al. teaches:
Only when a user wants to transfer (therefore unexpired authorization) would private keys be used…
“It should be appreciated that there are both software and hardware wallets, and cryptocurrency exchanges typically link the user's wallet to their centrally managed wallet(s). When trading cryptocurrencies between users on an exchange, the trades are written in the exchange's private ledger (i.e., an off-chain transaction). Off-chain transactions are typically used by most exchanges; however, this exposes the exchanges to significant security risks (e.g., if the exchanges are hacked or otherwise compromised, it can result in the loss or theft of users' asset balances). Only when a user wants to transfer new cryptocurrency into the exchange, or when the user wants to take cryptocurrency out of the exchange, is the transaction is written onto the public blockchain (i.e., an on-chain transaction). In some instances, the use of an electronic wallet carries the risk of loss as the private keys can be copied and used without the wallet owner's consent. The systems and methods described herein beneficially conduct on-chain cryptocurrency trades across blockchains to avoid the potential security risks outlined above.” [0036]

Regarding claim 27
The method of claim 26, wherein access for the unexpired authorization is pre-granted for a predetermined amount of time.

Sheng et al. teaches:
Example of time constraints for transactions (therefore predetermined amount of time to perform the transaction and use the private key)…
“…For example, it may be preferable to execute a sequence of currency transactions with a lower latency to take advantage of specific pricing or timing constraints, instead of a sequence with a higher latency that may not execute within enough time to achieve the specific pricing or timing constraints.” [0047]

Regarding claims 30 and 39
(claim 30) The method of claim 25, further comprising, after executing the plurality of conversion requests, generating a secondary blockchain transaction sending the blockchain token to a destination address, wherein the secondary blockchain transaction is signed by a private key held by a conversion system.

Sheng et al. teaches:

The ability to perform transactions (plural) and send to a destination address is taught above.

“In some embodiments, withdrawing the amount of the first currency from the electronic wallet and storing the amount of the withdrawn first currency in a temporary cache of the database comprises adding a transaction entry to a blockchain associated with the first currency, the transaction comprising the amount of the first currency and an address of the electronic wallet. In some embodiments, transmitting the amount of the second currency to an address of the electronic wallet associated with the user of the first client computing device comprises adding a transaction entry to a blockchain associated with the second currency, the transaction comprising the amount of the second currency and the address of the electronic wallet.” [0015]


Private keys in a wallet, where the wallet is stored at a centralized location (conversion system)…
“FIG. 3 is a diagram of an exemplary screenshot of a user interface 300 on the client computing device. As shown in FIG. 3, the user interface provides a first drop-down 302 box in which the user can select the currency to be withdrawn from his electronic wallet (in this case, BTC) and a second drop-down box 304 in which the user can select the currency to be received into his electronic wallet in exchange (in this case, ETH). For example, the user can maintain one electronic wallet (or multiple electronic wallets) that store information associated with transactions on different blockchains that are associated with the user's cryptocurrency balances. Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet. The wallet can be stored locally (e.g., on a client device) or in a centralized location (e.g., on a remote server, cloud infrastructure, wallet provider, etc.). A wallet can also be backed up to ensure security of the wallet, typically via an encrypted file that contains all of the private keys.” [0033]

Cryptocurrency as tokens…
“Also, it should be appreciated that the prediction techniques described herein can leverage the Etherium Request for Comments (ERC)-20 token standard (e.g., as defined at theetherium.wiki/w/index.php/ERC20_Token_Standard) to better predict how various tokens (e.g., associated with initial coin offerings (ICOs), altcoins, and the like) will function within a larger blockchain/smart contract system, such as Etherium. ERC-20 defines specific functions and events that token contracts in Etherium have to implement, such as totalSupply( ), balanceOf( ), allowance( ), transfer( ), approve( ), transferFrom( ) functions and Transfer and Approval events. Because each of these tokens complies with the ERC-20 standard, the use of smart contracts to transfer such tokens is uniform and accessible and as such, the movement in token prices for many (if not all) of the tokens will rise and fall somewhat consistently with each other—which makes prediction of such prices easier and more efficient for the system described herein, resulting in consumption of less computing power and resources.” [0096]

Regarding claims 24, 31 and 40
(claim 31) The method of claim 25, further comprising displaying the plurality of cryptocurrencies, the blockchain token, and a corresponding amount before generating the plurality of unsigned blockchain transactions, wherein the corresponding amount is in the blockchain token and calculated from an initial conversion amount of each cryptocurrency of the plurality of cryptocurrencies, an exchange rate, and estimated network fee.

[No Patentable Weight is given to non-functional descriptive claim language of “displaying the plurality of cryptocurrencies, the blockchain token, and a corresponding amount….” as there is no functional use of the display.]

Sheng et al. teaches:
“These virtual exchange calculations can account for particular exchange fees levied by each cryptocurrency/currency, and/or exchange, to determine the optimal sequence of trades to perform that result in the best value for the overall transaction in a pre-defined timespan—irrespective of computational difficulty or the number of hops across different blockchains.” [0009]

Example of “receiveCoinAmt” (initial amount) and “instantRate” (para. [0102])...

    PNG
    media_image2.png
    321
    425
    media_image2.png
    Greyscale


Regarding claims 32 and 41
(claim 32) The method of claim 25, wherein the plurality of cryptocurrencies comprises at least a UTXO-based cryptocurrency and an account-based cryptocurrency.

Sheng et al. teaches:
Bitcoin (UTXO-based) and Etherium (account-based) cryptocurrency…
“In recent years, the use and exchange of cryptocurrency in financial transactions has become more common. Cryptocurrency is generally defined as a digital or virtual currency that uses encryption to manage the creation of new units, to verify transfers of assets, and to secure transactions. Exemplary cryptocurrencies include, but are not limited to, Bitcoin (BTC), Etherium (ETH), and Ripple (XRP)—although there are many others. Most, if not all, cryptocurrencies are based upon a decentralized framework, operating independently of a central bank or other authority (e.g., governmental entity)—in contrast to fiat currencies. To achieve its decentralized nature, control and management of a cryptocurrency is typically based upon blockchain technology.” [0002]  Inherent with many others are stablecoins (e.g. Tether, USDC, etc.).

Regarding claim 33
The method of claim 25, wherein the plurality of cryptocurrencies comprises at least one of Bitcoin, an ERC20 token, Litecoin, or Ethereum.

Sheng et al. teaches:
Bitcoin, Etherium…
“In recent years, the use and exchange of cryptocurrency in financial transactions has become more common. Cryptocurrency is generally defined as a digital or virtual currency that uses encryption to manage the creation of new units, to verify transfers of assets, and to secure transactions. Exemplary cryptocurrencies include, but are not limited to, Bitcoin (BTC), Etherium (ETH), and Ripple (XRP)—although there are many others. Most, if not all, cryptocurrencies are based upon a decentralized framework, operating independently of a central bank or other authority (e.g., governmental entity)—in contrast to fiat currencies. To achieve its decentralized nature, control and management of a cryptocurrency is typically based upon blockchain technology.” [0002]

Regarding claims 34 and 42
(claim 34) The method of claim 25, wherein the blockchain token comprises a stablecoin.

Sheng et al. teaches:
Cryptocurrencies including many others (therefore stablecoins)…
“In recent years, the use and exchange of cryptocurrency in financial transactions has become more common. Cryptocurrency is generally defined as a digital or virtual currency that uses encryption to manage the creation of new units, to verify transfers of assets, and to secure transactions. Exemplary cryptocurrencies include, but are not limited to, Bitcoin (BTC), Etherium (ETH), and Ripple (XRP)—although there are many others. Most, if not all, cryptocurrencies are based upon a decentralized framework, operating independently of a central bank or other authority (e.g., governmental entity)—in contrast to fiat currencies. To achieve its decentralized nature, control and management of a cryptocurrency is typically based upon blockchain technology.” [0002]  Inherent with many others are stablecoins (e.g. Tether, USDC, etc.).

Fiat currency (therefore stablecoin)…
“Any of the above aspects can include one or more of the following features. In some embodiments, the first currency is a cryptocurrency and the second currency is a cryptocurrency. In some embodiments, the first currency is a fiat currency and the second currency is a crypto currency. In some embodiments, the first currency is a cryptocurrency and the second currency is a fiat currency. In some embodiments, the first currency is a fiat currency and the second currency is a fiat currency.” [0012]

Claims 28, 29, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (10) above in further view of  Pub. No. US 2014/0007222 to Qureshi et al.
Regarding claims 28 and 37
(claim 28) The method of claim 26, wherein access for the unexpired authorization is determined based on a user log-in credential for the user device.

{
From Applicant’s disclosure on access based on log-in credential…
“S230 can be performed in response to explicit user authorization to access the private key information (example shown in FIGURE 10D), or be performed without explicit user access authorization (e.g., wherein access can be pregranted for a predetermined period of time, implicitly granted by user login or user access, automatically granted by confirming concurrent user login to the client and the conversion system, not required, etc.). User access authorization can include: the single action from S600, a secondary authentication (e.g., 2FA, user selection of a "sign" or "convert" indicator, etc.), a signed authorization message signed by the private key, and/or any other suitable authorization.” [0075]

The above teaches access granted for a predetermined period of time, or granted by user login.  The above does not teach unexpired authorization is determined based on a user log-in credential.
}

Sheng et al. teaches:
A cell phone number (log-in credential) for access the wallet, and therefore the private keys…	
“In some embodiments, identifying one of the one or more sequences of currency transactions associated with an optimal value comprises one or more of: identifying a sequence of currency transactions that has a highest price of the first currency, identifying a sequence of currency transactions that has a highest price of the second currency, identifying a sequence of currency transactions that has a lowest exchange fee associated with one or more of the currency transactions, or identifying a sequence of currency transactions that completes within the latency. In some embodiments, verifying one or more data elements of the electronic wallet associated with the user of the first client computing device comprises validating availability of the amount of the first currency in the electronic wallet. In some embodiments, verifying one or more data elements of the electronic wallet associated with the user of the first client computing device comprises validating an identifier associated with the first client computing device. In some embodiments, the identifier is a cell phone number.” [0014]

Login
The combined references teach authorization.  They also teach unexpired authorization.  They do not teach login-in.

Qureshi et al. also in the business of authorization teaches:
Using passcode for access of mobile application…
“The disclosed architecture, in some embodiments, advantageously enables end users to concurrently run both enterprise mobile applications (those configured or authorized to access enterprise resources) and personal (non-enterprise) mobile applications on the same mobile device, without compromising security. This may be accomplished in part through mobile device software that creates a secure environment or shell in which the enterprise mobile applications can run and store data. This secure environment or shell may, for example, prevent the personal applications installed on a mobile device from accessing the documents and other data stored on the mobile device by the enterprise applications. In some embodiments, a secure launcher that runs on the mobile devices augments the mobile operating system's UI with a UI for launching the enterprise mobile applications installed on the mobile device. When a user launches an enterprise mobile application, the user may, for example, be presented with an authentication screen for entering a personal passcode that is necessary for running the enterprise mobile applications.” [0055]

“The use of passcodes (or other types of authentication information) for enterprise applications reduces the likelihood that enterprise resources will be improperly accessed when, for example, the mobile device is lost or stolen, or when the mobile device is used by an employee's children to play games. In some embodiments, the secure launcher (or another component installed on the mobile device) further reduces this risk by performing a selective wipe of the mobile device when, for example, the user attempts but fails to enter a valid passcode a threshold number of consecutive times (e.g., 5 or 10). The selective wipe operation deletes some or all of the enterprise applications and associated data from the mobile device, without deleting any personal applications or data. In some embodiments, the enterprise's IT department can initiate a selective wipe of a particular mobile device by remotely issuing a wipe command to the device.” [0056]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to log into a user device as taught by Qureshi et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Qureshi who teaches the security providing such login features.

Regarding claims 29 and 38
(claim 29) The method of claim 26, further comprising confirming that the user is concurrently logged into the user device and a computing system that performs the plurality of conversion requests.

Sheng et al. teaches:
A cell phone number (log-in credential) for access the wallet, and therefore the private keys…	
“In some embodiments, identifying one of the one or more sequences of currency transactions associated with an optimal value comprises one or more of: identifying a sequence of currency transactions that has a highest price of the first currency, identifying a sequence of currency transactions that has a highest price of the second currency, identifying a sequence of currency transactions that has a lowest exchange fee associated with one or more of the currency transactions, or identifying a sequence of currency transactions that completes within the latency. In some embodiments, verifying one or more data elements of the electronic wallet associated with the user of the first client computing device comprises validating availability of the amount of the first currency in the electronic wallet. In some embodiments, verifying one or more data elements of the electronic wallet associated with the user of the first client computing device comprises validating an identifier associated with the first client computing device. In some embodiments, the identifier is a cell phone number.” [0014]

“FIG. 1 is a block diagram of a system 100 for conducting cross-blockchain currency transactions. The system 100 includes a plurality of client computing devices 102a-102n that are each coupled via communications network 104 to a server computing device 106. The server computing device 106 includes a client interface module 106a, a cryptocurrency caching module 106b, a matching module 106c, an artificial intelligence (AI) prediction module 106d, and a cryptocurrency trading module 106e. The modules 106a-106e are configured to communicate using a message queue 108. The server computing device 106 is coupled to a database 110 that stores trading data 110a, trading logic 110b, and a currency cache 110c.” [0023]

Logged
The combined references teach authorization.  They do not teach login-in.

Qureshi et al. also in the business of authorization teaches:
Using passcode for access of mobile application…
“The disclosed architecture, in some embodiments, advantageously enables end users to concurrently run both enterprise mobile applications (those configured or authorized to access enterprise resources) and personal (non-enterprise) mobile applications on the same mobile device, without compromising security. This may be accomplished in part through mobile device software that creates a secure environment or shell in which the enterprise mobile applications can run and store data. This secure environment or shell may, for example, prevent the personal applications installed on a mobile device from accessing the documents and other data stored on the mobile device by the enterprise applications. In some embodiments, a secure launcher that runs on the mobile devices augments the mobile operating system's UI with a UI for launching the enterprise mobile applications installed on the mobile device. When a user launches an enterprise mobile application, the user may, for example, be presented with an authentication screen for entering a personal passcode that is necessary for running the enterprise mobile applications.” [0055]

Where the passcodes also allow for access to enterprise resources (therefore both user device and computing system)…
“The use of passcodes (or other types of authentication information) for enterprise applications reduces the likelihood that enterprise resources will be improperly accessed when, for example, the mobile device is lost or stolen, or when the mobile device is used by an employee's children to play games. In some embodiments, the secure launcher (or another component installed on the mobile device) further reduces this risk by performing a selective wipe of the mobile device when, for example, the user attempts but fails to enter a valid passcode a threshold number of consecutive times (e.g., 5 or 10). The selective wipe operation deletes some or all of the enterprise applications and associated data from the mobile device, without deleting any personal applications or data. In some embodiments, the enterprise's IT department can initiate a selective wipe of a particular mobile device by remotely issuing a wipe command to the device.” [0056]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to concurrently be logged into both a user device and enterprise computer as taught by Qureshi et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Qureshi who teaches the security providing such login features.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least blockchain and converting currencies:
US-11139955-B1; US-11334883-B1; US-11501370-B1; US-10540654-B1; US-11310060-B1; US-20210398211-A1; US-20190156303-A1; US-20190172026-A1; US-20190188711-A1; US-20190251199-A1; US-20190311337-A1; US-20190311357-A1; US-20210073913-A1; WO-2021257826-A1; CN-108292401-A; JP-2022547130-A; KR-20200130558-A; WO-2020190720-A1; CN-109559227-A; US-20190318356-A1; US-20200013027-A1; WO-2020014551-A1; WO-2018204822-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3626